Exhibit 10.30






Baker Hughes, a GE company Director Restricted Stock Unit Award Agreement For
[●] (“Participant”)
1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Baker Hughes, a GE company 2017
Long-Term Incentive Plan (the “Plan”).
2.    Grant. The Board of Directors (the “Board”) of Baker Hughes, a GE company
(the “Company”) has granted Restricted Stock Units, from time to time with
Dividend Equivalents as the Board may determine (“RSUs”), to the individual
named in this Award Agreement (the “Participant”) on [●] (the “Grant Date”).
Each RSU entitles the Participant to receive from the Company (i) one share of
Class A common stock of the Company, par value $0.0001 per share (“Share”) for
which the restrictions lapse in accordance with paragraph 4 or 5, and (ii) cash
payments based on dividends paid to stockholders as set forth in paragraph 3,
each in accordance with the terms of this Award, the Plan, any country specific
addendums and any rules and procedures adopted by the Board.
3.    Dividend Equivalents. Until such time as the earlier of the restrictions
on the RSUs lapsing or the RSUs being cancelled in accordance with paragraph 4
or 5, the Company may establish an amount to be paid to the Participant equal to
the number of RSUs subject to restriction times the per Share quarterly dividend
payments made to stockholders of the Company’s Shares (“Dividend Equivalent”).
The Company shall accumulate Dividend Equivalents and will pay the Participant a
cash amount equal to the Dividend Equivalents with respect to the number of RSUs
for which restrictions lapse in accordance with paragraph 4 or 5 and unpaid as
of the date that restrictions lapse (without interest) reasonably promptly after
such date. Notwithstanding the foregoing, any accumulated and unpaid Dividend
Equivalents attributable to RSUs that are cancelled will not be paid and are
immediately forfeited upon cancellation of the RSUs. The determination regarding
the form and type of dividend equivalents will be made by the Board at the time
of grant.
4.    Lapse of Restrictions. Subject to paragraph 5, restrictions on the number
of RSUs reflected in the Participant’s Plan account maintained by Fidelity Stock
Plan Services will lapse on the first anniversary of the Grant Date (the
“Restriction Lapse Date”) only if the Participant has continuously served on the
Board through such date. If the Participant’s service on the Board terminates
prior to the designated Restriction Lapse Date for any reason other than as set
forth in paragraph 5, the RSUs shall be immediately cancelled upon such
termination of service.
5.    Early Vesting Events. Restrictions on the RSUs will lapse upon the
occurrence of any of the following events (each an “Early Vesting Event”) prior
to the designated Restriction Lapse Date:
a.    Completion of Term. If, before the designated Restriction Lapse Date, the
Participant completes the term for which the Participant was elected to the
Board and as a result thereof the Participant’s service on the Board terminates,
restrictions shall immediately lapse on the last day of such term.


1
    

--------------------------------------------------------------------------------

Exhibit 10.30






b.    Employment Termination Due to Death. If the Participant’s service on the
Board terminates as a result of the Participant’s death, then restrictions shall
immediately lapse.
c.    Termination for Disability. Restrictions shall immediately lapse if the
Participant’s service on the Board terminates as a result of a disability as
determined in the sole discretion of the Board.
d.    Change in Control. On a Change in Control, restrictions shall immediately
lapse. For purposes of this Award Agreement, “Change in Control” means (A) a
Change in Control as defined in the Plan or (B) the date a majority of members
of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election.
6.    Delivery. As soon as practicable following the Restriction Lapse Date, or
such earlier date the restrictions lapse pursuant to paragraphs 4 and 5, but in
no event later than March 15 of the year following the year in which such date
occurs, the Company shall deliver to the Participant by mail or otherwise a
certificate for such Shares with respect to the portion, if any, of the RSUs for
which the restrictions lapse in accordance with this Award Agreement; provided,
however, that the date of issuance or delivery may be postponed if the Company
reasonably anticipates that such issuance or delivery would violate federal
securities laws or any other applicable law; provided that such issuance or
delivery shall be made as soon as reasonably practicable following the first
date on which the Company reasonably anticipates that such issuance or delivery
would not cause such violation.
7.    Alteration/Termination. The Company shall have the right at any time in
its sole discretion to amend, alter, suspend, discontinue or terminate any RSUs
without the consent of the Participant; provided, however, that no such
amendment, alteration, suspension, discontinuance or termination shall occur if
reasonably likely to significantly diminish the rights of the Participant
without the Participant’s consent; provided further that no such consent shall
be required with respect to any amendment, alteration, suspension,
discontinuance or termination if the Board determines in its sole discretion
that such amendment, alteration, suspension, discontinuance or termination
either (i) is required or advisable to satisfy or conform to any applicable law,
regulation or accounting standard or (ii) is in accordance with paragraph 8.
Also, the RSUs shall be null and void to the extent the grant of RSUs or the
lapse of restrictions thereon is prohibited under the laws of the country of
residence of the Participant.
8.    Recoupment. Notwithstanding any other provision of this Award to the
contrary, the RSUs, any Shares issued in settlement of the RSUs, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.
9.    Section 409A. Notwithstanding any other provision of this Award, payments
provided under this Award may only be made upon an event and in a manner that
complies with Section 409A of the Code or an applicable exemption. Any payments
under this Award that may be excluded from Section 409A of the Code either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A of the Code to the maximum extent


2
    

--------------------------------------------------------------------------------

Exhibit 10.30






possible. To the extent that any payments under this Award constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, any
such payments to be made under this Award in connection with a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A of the Code.
10.    Plan Terms. All terms used in this Award have the same meaning as given
such terms in the Plan, a copy of which will be furnished upon request.
11.    Entire Agreement. This Award, the Plan, country specific addendums and
the rules and procedures adopted by the Board contain all of the provisions
applicable to the RSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




3
    